Title: Acct. of the Weather in Novr. [1772]
From: Washington, George
To: 

 


Novr. 1. Clear, very Warm, & but little wind—that Southerly.
 


2. Clear & warm in the forenoon with Rain in the Afternoon, after which clear & Cool.
 


3. Clear & pleasant, being somewhat cool Wind Westerly.
 


4. Rather Warmer than Yesterday with some appearances of Rain.
 


5. Very Cool Wind fresh from the Westward & clear.
 


6. Clear, but not so cool as yesterday. Evening a little lowerg.
 


7. Lowering all day, with a little Rain now and then.
 


8. Still lowering in the forenoon & warm—clear afterwards.
 


9. Clear and pleasant with but little Wind & that Southerly.
 


10. Clear and Pleasant with but little Wind & that Southerly.
 


11. Wind Easterly & pretty fresh in the forenoon but calm & warm also clear in the forenoon.
 


12. Clear & warm in the forenoon but cool, cloudy & a good deal of Rain afterwards with high So. Westerly Winds.
 


13. A little Rain, with flying Clouds & high Wind from the Westward.
 


14th. Clear & somewhat Cool Wind still pretty fresh from the same quarter.
 


15. Cold & raw wind getting to the Northwest.
 


16. Very Cold, with appearances of falling Weather, wind at Northwest.
 


17. Wind fresh from the same Point and very cold but clear.
 



18. Very hard frost, but pleasant afterwards, with the Wind moderate, & more Southerly.
 


19. Very pleasant with but little Wind & that Southerly.
 


20. Pleasant forenoon & clear after the fog broke away which was very heavy.
 


21. Foggy Morning, but clear and pleasant afterwards.
 


22. Cloudy, with Rain more or less all day.
 


23. Much such a day as yesterday Wind being at No. Et. all day.
 


24. Weather as the day before but the Rain rather more constt.
 


25. Still Raining more or less Wind in the same Quarter.
 


26. Clear Morning but Cloudy and unsettled afterwards.
 


27. Clear and very pleasant with but little Wind.
 


28. Remarkably pleasant & Calm in the forenoon—but lowering before Sunset, with the Wind spring[ing] up fresh from South, & Shifting more Easterly. In the Night blew a mere hurricane & was attended by a good deal of Rain.
 


29. Clear after the Morning with the Wind high—from the South & West.
 


30. Windy and Cold.
